                                      1 Brian L. Bradford, NV Bar No. 9518
                                          FISHER & PHILLIPS LLP
                                      2   300 S. Fourth Street, Suite 1500
                                          Las Vegas, Nevada 89101
                                      3   Telephone: (702) 252-3131
                                          Fax: (702) 252-7411
                                      4   bbradford@fisherphillips.com

                                      5 Pavneet Singh Uppal, AZ SBN 016805 (Admitted Pro Hac Vice)
                                          Kris Leonhardt, AZ SBN 026401 (Admitted Pro Hac Vice)
                                      6   FISHER & PHILLIPS LLP
                                          3200 N. Central Avenue, Suite 1550
                                      7   Phoenix, Arizona 85012-2487
                                          Telephone: (602) 281-3400
                                      8   Fax: (602) 281-3401
                                          puppal@fisherphillips.com
                                      9   kleonhardt@fisherphillips.com
                                          Attorneys for Defendants
                                     10
3200 N. Central Avenue, Suite 1550




                                                                  UNITED STATES DISTRICT COURT
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                     11
                                                                        DISTRICT OF NEVADA
          (602) 281-3400




                                     12   NAVAJO HEALTH FOUNDATION – SAGE               Case No. 2:19-cv-00329-GMN-EJY
                                          MEMORIAL HOSPITAL, INC. (doing business
                                          as “Sage Memorial Hospital”); an Arizona non- JOINT STIPULATION TO
                                     13
                                          profit corporation                            EXTEND TIME FOR
                                                                                        DEFENDANTS TO RESPOND TO
                                     14
                                                               Plaintiff,               PLAINTIFF’S FIRST AMENDED
                                                                                        COMPLAINT [ECF No. 137]
                                     15
                                                   v.
                                                                                        (SECOND REQUEST)
                                     16
                                          RAZAGHI DEVELOPMENT COMPANY,
                                     17   LLC; a Nevada limited liability company (doing
                                          business as “Razaghi Healthcare”), et al.,
                                     18
                                                                 Defendants.
                                     19

                                     20           IT IS HEREBY STIPULATED AND AGREED that Defendants Razaghi

                                     21 Development Company, LLC, Ahmad Razaghi, and Tausif Hasan (collectively,

                                     22 “Defendants”) shall have an additional three-week extension of time, up to and including

                                     23 July 30, 2021 to respond to Plaintiff’s First Amended Complaint (ECF No. 137). On June

                                     24 10, 2021 the Court, pursuant to the joint stipulation of the parties (ECF No. 138), granted

                                          FP 40912374.1
                                      1 Defendants an extension (ECF No. 139) to July 9, 2021 to accommodate defense counsel’s

                                      2 case load. The parties have now stipulated to an additional short extension due to defense

                                      3 counsel’s case load, including extensive pretrial obligations on an unrelated matter, the

                                      4 intervening holiday, and pre-planned vacations. The additional time requested herein will

                                      5 permit counsel for Defendants to meet other pre-set case commitments and allow

                                      6 Defendants sufficient time to prepare, review, and finalize their response to the First

                                      7 Amended Complaint, especially considering the complexity of the issues in this case and

                                      8 the length and breadth of the First Amended Complaint. This request is made in good faith

                                      9 and not for the purpose of delay. Neither party will be prejudiced by the requested extension.

                                     10 This is the second request to extend this deadline.
3200 N. Central Avenue, Suite 1550




                                     11           For the reasons set forth above, the parties ask the Court to approve this stipulation
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                     12 to extend the time for Defendants to respond to the First Amended Complaint from July 9,
          (602) 281-3400




                                     13 2021 up to and including July 30, 2021.

                                     14           RESPECTFULLY SUBMITTED this 9th day of July 2021.

                                     15    JENNER & BLOCK LLP                             FISHER & PHILLIPS LLP

                                     16
                                           /s/ Douglass A. Mitchell (with permission)     /s/ Kris Leonhardt
                                           Douglass A Mitchell                            Pavneet Singh Uppal
                                     17
                                           1099 New York Avenue, N.S., Suite 900          (Admitted Pro Hac Vice)
                                           Washington, DC 20001                            Kris Leonhardt (Admitted Pro Hac Vice)
                                     18
                                           Attorneys for Plaintiff                        3200 N. Central Avenue, Suite 1550
                                                                                          Phoenix, Arizona 85012-2487
                                     19
                                                                                          Attorneys for Defendants
                                     20

                                     21
                                                                                IT IS SO ORDERED:
                                     22
                                                                                _________________________________________
                                     23                                         UNITED STATES MAGISTRATE JUDGE

                                     24                                         Dated: July 9, 2021


                                                                                           2
                                          FP 40912374.1
